 ATLANTA HILTON & TOWERS87ACL Corporation d/b/a Atlanta Hilton and Towersand International Brotherhood of Firemen andOilers, AFL-CIO. Cases 10-CA-18929 and 10-RC-127276 December 1984. DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND DENNISUpon a charge filed by the Union in Case 10-CA-18929, 26 January 1983,1 the General Counselof the National Labor Relations Board issued acomplaint2 1 February 1983 against the Company,the Respondent, alleging that it has violated Sec-tion 8(a)(5) and (1) of the National Labor RelationsAct.The complaint alleges that on 4 January 1983,following a Board election in Case .10-RC-12623,the Union was certified as the exclusive collective-bargaining representative of the Company's em-ployees in the unit found appropriate. (Officialnotice is taken of'the "record" in the representationproceeding as defined in the Board's Rules andRegulations, Secs. 102.68 and 102.69(g), amendedSept. 9, 1981, 46 Fed.Reg. 45922 (1981); FrontierHotel, 265 NLRB 343 (1982).) The complaint fur-ther alleges that since 7 January the Company hasrefused to bargain with the Union. On 7 Februarythe Company filed its answer admitting in part anddenying in part the allegations in the complaint.On 18 March the General Counsel filed aMotion for Summary Judgment. On 24 March theBoard issued an order transferring the proceedingto the Board and a Notice to Show Cause why themotion should not be granted. The Company fileda response.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.- The Company's answer admits its refusal to bar-gain, but attacks the certification's validity on thebasis that the unit in which the election was direct-ed is inappropriate for collective-bargaining pur-poses. The General Counsel argues that all materialissues have been previously decided.In Case 10-CA-18929, the record, including therecord in Case 10-RC-12623, reveals that on 9August 1982, after a hearing, the Regional Directorissued a Decision and Direction of Election inwhich, inter alia, he found appropriate a unit con-sisting essentially of all full-time and regular part-time housekeeping, laundry, public facility, and ex-An dates are in 1983 unless otherwise indicated2 Hotel, Motel & Restaurant Employees Union, Local 151. AFL-CIOwas permitted to Intervene in this proceedinghibit employees employed at the Respondent's At-lanta, Georgia facility.3 On 23 Augiist 1982 the Re-spondent filed with the Board a request for review,contending that the unit was inappropriate. On 10September 1982 the Board granted the request forreview. The election was held the same day, butthe ballots were impounded pending resolution ofthe request for review. On 15 December 1982 theBoard affirmed the Regional Director's Decisionand Direction of Election, and directed that theimpounded ballots be opened and counted. On 20December 1982 the impounded ballots were count-ed. The tally showed that of approximately 219 eli-gible voters, 98 cast valid ballots for the Union, 8for the Intervenor, and 63 against both labor orga-nizations; there were 4 nondeterminative chal-lenged ballots. On 4 January 1983 the Regional Di-rector certified the Union as the exclusive collec-tive-bargaining representative -of the employees inthe unit found appropriate.On 3 March the Regional Director for Region10 issued a Decision and Direction of Election inCase 10-RC-12727 in which he found appropriatethe petitioned-for unit consisting essentially of allfull-time and regular part-time food and beverageemployees at the Respondent's Atlanta facility.4Thereafter, the Employer filed a timely request forreview, challenging the Acting Regional Director'sunit determination and contending, inter aim, thatthe only appropriate unit consists of all employeesemployed at the facility, but excluding propertyoperations department5 employees, confidential3 The precise unit description is as followsAll full-time and regular part-time housekeeping, laundry andpublic facility and exhibit employees employed by the Employer at. Its Atlanta. Georgia. facility located at 255 Courtland Street. Atlanta,Georgia including aides, on-call aides, turn-down aides, attendants,the payroll clerk, -dispatchers, night cleaners, stockroom attendant,locker room attendant. drapery attendant, washman, chuteman, laun-dry attendant, linen runner, seamstress, uniform room attendant.meeting room attendant, banquet houseman and assistant team lead-ers. excluding office clerical employees. secretaries, property oper-ations employees, front office employees, food and beverage employ-ees, steward employees, room service employees, communicationemployees, the hostesses, guest greeters, purchasing employees,human resources employees, the tower clerk, marketing and salesemployees, accounting employees, security employees, guards andsupervisors as defined in the Act4 The precise unit description is as follows•All full-time and regular part-time food and beverage employees,steward employees, room service employees, guest services employ-ees, bellmen, cashiers, and stockroom attendant, excluding officeclerical employees, secretaries, property operations employees, com-munication employees, housekeeping, laundry and public facility andexhibit employees, human resources employees, purchasing employ-ees, the Tower clerk, marketing and sales employees, accounting em-ployees, security employees, guards and supervisors as defined bythe Act5 On 26 February 1980 in Case 10-RC-11941, the Union was certifiedas the bargaining representative in the follow ing unit, and entered Into-acollective-bargaining agreement which expired 29 May 1983Continued273 NLRB No. 9 88DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees, security officers, guards/watchmen and-giipervisors as defined in the Act.The , Board, by telegraphic order dated 26August 1983, (Member Zimmerman, dissenting),granted the request for review.In light of the overlapping issues presented inCases 10-RC-12727 and 10-CA-18929, the Boardhas decided on its own Motion to consolidate thecases for decision.On the entire record,8 the Board makes the fol-lowing findings,- The Atlanta Hilton and Towers •is a 30-storyhotel in Atlanta; Georgia. The hotel derives ap-proximately 83 percent of its gross revenues fromits convention business. The hotel has 1250 roomsand employs about 832 regular full-time nonsuper-visory employees. The hotel has 4 restaurants, 3cocktail lounges, a nightclub, recreational facilities,52 meeting rooms, and an exhibition hall.Because it is mainly a convention hotel, the Re-spondent's facilities and organizational structurehave been designed specifically for the purpose ofservicing convention business. The Respondent'soperations are closely coordinated and functionallyintegrated. The conventions require each depart-ment to cooperate with the others to provide thepromised services. In Case 10-RC-12623, the Re-gional Director found that:[T]he hotel and tower are operated in a highlyintegrated and centralized manner, especiallyso because of the high volume of its conven-tion business and the special needs of its con-vention guests. Thus, the front office, sales, ca-tering, reservations, food and beverage, andcommunications personnel are involved in sell-ing conventions to prospective customers andin an effort to ascertain customers' needsduring their stay at'the Employer's facility.The Respondent has an extensive internal com-munications and recordkeeping system. This con-sists of a MICOR computer system,7 a pneumaticAll full-time and regular part-time employees employed by the Re-spondent at its Atlanta, Georgia facility, in the Property OperationsDepartment including electricians, T V technicians, mechanics, op-erators, plumbers, helpers, carpenters. carpet-men, upholsterers,printers and locksmith, but excluding all office clerical employees,professional employees, guards and supervisors as defined in the ActIn Case 10-RC-12182, the Regional Director dismissed the Union's pe-tition to represent a unit confined to "PBX operators" in the Employer'scommunications department6 In Case 10-RC-12727, the parties requested the Regional Director totake official notice of the records in the two earlier representation pro-ceedings, Cases 10-RC-12182 and 10-RC-12623The MICOR system is used by employees in accounting (cashiers),housekeeping, front desk, and communications MICOR's information In-cludes guest names, guest room locations, guest conventions, and roomstatustube system linking the front desk and other partsof the facility, communications (PBX) and foodand beverage outlets, a beeper paging system, anda walkie-talkie system.The booking, planning, and execution of conven-tions require close coordination among all hotelareas. The hotel's organization is designed to pro-vide numerous services for the convention as ar-ranged through contractual agreement. Preconven-tion meetings are held to review a conventionresume that outlines the convention functions andparticular roles of each area. The conventionresume is circulated to approximately 40 differentdepartments and contains instructions for each.The hotel's management is highly centralized.The Employer introduced numerous memorandafrom General Manager Utnik to various depart-ment heads, assistant department heads, and assist-ant area managers, which demonstrate Utnik'sclose involvement in minor details of the hotel'sday-to-day operation.8 Individual department headsoversee routine operations in their areas, but do notestablish basic work policies or have final controlover department functions.The hotel's human resources department estab-lishes uniform personnel policies, including wagesand benefits,8 which apply to all hotel employeesexcept property operations employees whose termsand conditions of employment have been specifiedin a collective-bargaining agreement. Individual de-partment heads do not determine personnel poli-cies. Human resources screens all applicants andrefers those selected to the department managersfor interviews." The director of human resourcesmust approve all personnel decisions, including anydiscipline supervisors recommend. Hotel employeeshave an employee cafeteria, employee lockerrooms, and a recreation program. There are em-ployee training programs throughout the hotel inwhich employees of different departments partici-pate. Some employees receive cross-training in8 Some examples of the day-to-day Issues with which Utnik has beeninvolved Include the policy regarding furnishing meals to police officers,cleaning of guest elevator doors, availability of rollaway beds, the pur-chase of a knife for the dessert wagon, use of employee name tags, themaintenance and cost of shower curtains, approval of a front officeclerk's vacation period, guest entrapment in elevators, and the cleaning ofthe lower ground floor area9 A hotelwide wage and salary prograim sets pay rates for each jobclassification, including the hiring rates and frequency and amounts ofpay increases Individual supervisors and department heads do not deter-mine when their employees receive a pay increase Among other hotel-wide personnel policies the human resources department formulates, withUtnik's approval, are work hours, disciplinary procedures, dress stand-ards. holidays, night differential pay rates, benefit improvements, funeralleave, vacation policy. Jury duty, overtime pay, and probation periodsAll hotel employees except property operations employees receive thesame fringe benefitsi† Each manager makes the final hiring decision from among thosethat human resources refers ATLANTA HILTON & TOWERSother departments. For example, some communica-tions employees • received training to make themmore aware of what goes on in the front office.There is also a "priority one" training programwhich covers any employee who has face-to-facecontact with guests.The hotel , has a uniform transfer policy. Thehuman resources department posts openings andemployees from any area may apply. The employ-ee's current supervisor must sign a form and humanresources must approve the transfer. There havebeen approximately 27 transfers in 2 years fromhousekeeping to other departments: There havealso been transfers from the food and beverage andstewards area to housekeeping, and transfers fromcommunications to housekeeping, secretary, frontoffice, and accounting. Other transfers have oc-curred from , food and beverage to sales, frontoffice, and accounting; from office to food andbeverage; from housekeeping to the front desk;from greeter to catering; from bellstand to foodand beverage; from communications to accounting;from room service to secretary; from personnel tocatering; from public facilities to security; and fromstewards to bellstand.Employees from different areas have frequentcontact with employees from other areas.'1 Exam-ples of contact between accounting personnel andother employees include the 'following. Front officecashiers issue keys to food and beverage employ-ees, restaurant cashiers, housekeeping, engineering,and laundry employees. Shipping and receivingemployees deal with engineering, food and bever-age, laundry, and housekeeping employees in han-dling goods to be picked up by other departmentsor delivered. Night auditors have contact with res-taurant employees when they pick up reports andread registers in the restaurant outlets. Accountspayable clerks are involved with every departmentin obtaining approvals for payments of invoices."Restaurant cashiers occasionally assist the hostessesor greeters in the dining rooms., Laundry employees have, contact with busper-sons from all food and beverage outlets, banquetemployees, kitchen employees, the storeroom clerk,shipping and receiving, communications, catering,room service, and the bellstand. Employees fromother departments come into contact with laundryemployees when they bring laundry to be cleaned,and pick up clean laundry arid uniforms.'1 In finding a unit of only PBX operators inappropriate in Case 10-RC-12182, the Regional Director stated, "The record is replete with evi-dence of frequent daily contacts among employees in almost every areaof the hotel as they attend to the needs of convention guests"2 Generally, rank-and-file employees in other departments are not in-volved with this function unless there is a question about receipt of mer-chandiseHousekeeping employees maintain contact withthe front desk cashiers through the MICOR syStemregarding all room status changes. The front deskprovides house counts go housekeeping for budget-ing and scheduling purposes. Housekeeping em-ployees have contacts with food and beverage em-ployees when they clean restaurant outlets. House-keeping employees work with public facilities em-ployees in cleaning areas around the meetingrooms.Food and beverage employees have contact withhousekeeping and laundry employees as already de-scribed. They also keep contact with the frontoffice on house count and-the pay-in-advance guestlist. Food and beverage employees have contactwith restaurant cashiers and night auditors. Theywork closely with the inventory control office.Convention services advises food and beverage asto the food and beverage services each conventionrequires. Food and beverage employees work withhousekeeping employees in setting up VIP rooms.Communications employees assist cashiers re-garding guest telephone charges (the pneumatictube system is used for this purpose). Operatorstake restaurant reservations when food and bever-age receptionists are not available. Restaurant cash-iers call operators to verify guest room numbers,and operators call outlets to locate guests. Opera-tors give out information regarding the hours ofthe various food and beverage outlets. Housekeep-ing employees call operators if a message light isleft on in a vacant room or if a telephone is missingor damaged. Public facilities employees notify op-erators when a telephone needs to be removedfrom a meeting room. All departments nOtify com-munications when repairs are necessary.There is some interchange of personnel betweendepartments, mainly under emergency,. situations.Accounting personnel have worked as bartenders,and credit personnel 'as hostesses. During an icestorm, accounting personnel assisted housekeeping.Catering, sales, and accounting personnel havebeen used as bar cashiers. Housekeeping employeessometimes fill in at the laundry and uniform room.A housekeeping employee fills in for the , restroomattendant in Nikolai's Roof Restaurant every week.Housekeeping employees have filled in as waitress-es or buspersons, and help in shipping and receiv-ing when a large order arrives. Housekeeping em-ployees also occasionally substitute for lobby por-ters (bellstand).In Arlington Hotel Co., 126 NLRB 400, 404(1960), the Board announced a general rule of hotelunit determination, finding only a hotelwide unit tobe appropriate, holding, "in the hotel industry, alloperating personnel have such a high degree of 90DECISIONS OF NATIONAL LABOR RELATIONS BOARDfunctional integration and mutuality of intereststhat they _should be grouped together for -collec-tive-bargaining purposes."-The Board later retreated from the Arlington rulein 77 Operating. Co., 160 NLRB 927, 929-930(1966), enfd. -387 .F.2d 646 (4th Cir. 1967), and ap-proved a unit limited to restaurant employees. TheBoard stated: - • -Since -Arlington, the Board has gained muchexperience and better insight into the nature ofthe - hotel-mOtel industry. Although, as washeld in Arlington; employees in the various fa-cilities Of hotels and motels have a basic mutu--ality of interest, neither their functions northeir mutual- interests are in all cases integratedto such a high degree that an overall unitshould be found the only appropriateunit. . . .Arlington took a valid principle (if functionsand mutual interests are highly integrated, anoverall unit alone is appropriate) and fashionedfrom it an inflexible rule to be applied to allhotels and motels. But, because our .experience'has-indicated- that such a degree of integratedfunctions and eniployee interests does not existin every hotel or motel, we shall hereafter' consider each case on the facts peculiar to it inorder to 'decide wherein lies the true communi-ty of interest among particular employees.In making unit determinations in the hotel indus-try; the Board applies the same general criteriaused in other, industries, including ,"distinctions inskills and functions Of particular employee groups,their separate supervision, the employer's organiza-tional structure •and differences in wages andhours,"" as well as integration of operations, andemployee transfer, interchange, and contacts.In applying these criteria in Cases 10-RC-12727and 10-RC-12623, the Regional Director foundthat "there is, not such a high degree of functionsand mutuality of interest" between the employeesin the, requested units and other hotel and toweremployees as to require a single combined unit. Wedisagree. After carefully examining the facts of theinstant case, we find that the units the Regional Di-rector . found appropriate in Cases 10-RC-12727and .10L-RC-12623 do not represent "the true com-munity of interest" of the hotel's employees, andare inapprOpriate for collective-bargaining pur-poses.1413 Regency Hyatt House, 171 NLRB 1347, 1348 (1968)14 See Holiday Inn Alton,_ 270 NLRB 1405 (1984), Holiday Inn South-west, 202 NLRB 78L(1973), Holiday Inn, 214 NLRB 651 (1974), Days Innof America, 216 NLRB 1035 (1974), Ramada Inns v NLRB, 487 F 2d1334 (9th Cir 1973), in which "housekeeping Only" units were found ma-propnateAs described above, the evidence discloses thatthe Respondent is a highly integrated operation.Each department is closely coordinated with theothers in order to serve the needs of conven-tions." All employees are subject to the same per-sonnel policies, and share the same wage and bene-fit programs. There is a hotelwide wage and salaryprogram which establishes pay rates and deter-mines increases. All employees receive the samefringe benefits and work under rules and policiesthe human resources department establishes. Indi-vidual gupervisors or department heads do not for-mulate or Change personnel- policies. Rather, thehuman resources department with.the- general man-ager's approval formulates of changes such poli-cies. Employees in different departments frequentlyhave contact with employees in other departmentsin performing their duties, as previously detailed.There is substantial evidence of transfers betweendepartments and some evidence of interchange ofduties, particularly in emergency situations.-A number of employees who perform similarfunctions in different departments were placed inseparate units or excluded from both units. For ex-ample, the stockroom attendant (housekeeping) wasincluded in the unit found appropriate in Case 10-RC-l2623, the food storeroom. clerk (food, andbeverage) was included in the _unit found appropri-ate in Case 10-RC-12727, but the general store-room clerk (accounting) was excluded from bothunits. Other 'examples include the locker room at-tendant (housekeeping) (included in Case 10-RC-12623) and the restroom attendant in Nikolai's(food and beverage) (included in Case 10-RC-12727); the banquet helper (stewards) (included inCase 10-RC-12727) and the banquet houseman(public facilities) (included ih Case 10-RC-12623);the night cleaners (housekeeping) (included in Case10-RC-12623) and the night cleaners' (stewards)(included in Case 10-RC-12727); the lobby porter(bellstand) (included in Case 10-RC-12727) and' thehousekeeping attendant (included in Case 10-RC-12623); and food and beverage cashiers (included inCase 10-RC-12727) and front desk cashiers '(ex-cluded from both units).In Case 10-RC-12727 the Regional Director at-tempted to justify his unit determination in terms ofa "white collar/blue collar" distinction under Re-15 See Westward-Ho Hotel, 437 F 2d 1110 (9th Cm 1971), in which theNinth Circuit reversed a Board finding that a unit consisting of onlykitchen employees was appropriate In that case, the court, noted that"the employer's convention service involves the close coordination of allthe hotel's employees" The volume of Westward-Ho's convention busi-ness was 60 percent, while 83 percent of Respondent's revenues is attrib-utable to conventions ATLANTA HILTON & TOWERS91gency. Hyatt House, supra. The Regional Directorstated:[T]he employees sought for consist of the'hotel's unrepresented manual operating person-- nel, such as doorman, bellmen,- waiters, wait-' resses, bartenders, and coOks. Each 'employeeprovides, the hotel's customers with physicalservices, be" it preparing food and beverages,changing cash after purchases;- carrying lug-' gage or- opening dOors: 'The 'differences be-tween these employees' duties and job func-tions and other clerical personnel employedthroughout the hotel justifies a "bluecollar/white-collar" distinction as contemplat-ed in Hotel Equities, d/b/a The Regency HyattHouse, supra, Accordingly, I find that the un-represented "blue collar" employees share asufficient community of interest apart from thebroader interest they may share with otherhotel and tower employees to warrant theirseparate representation. This finding is consist-ent with the previous decision in Case 10-RC-12623, which found a blue-collar unit to be ap-propriate. The record in the entire proceedingdoes not warrant a conclusion that the unit es-tablished in Case 10-RC-12623 should bemerged into an overall unit with the unit cur-rently sought herein. [Emphasis added.]The Regional Director did not, however, explainwhy the "blue collar" employees in Case 10-RC-12623 should not be in the same unit with the "bluecollar" employees in Case 10-RC-12727. The Re-gional Director's units separate "blue collar" em-ployees into two units18 and include some "whitecollar" employees in each unit while excludingothers." The Regional Director excluded fromboth units employees such as front office cashiersand storeroom clerk who perform similar functionsto employees included in the units. We are there-fore unable to agree with the Regional Director'sunit determinations.18We conclude that because of the highly integrat-ed functions and mutual interests of the Respond-ent's employees, the common pay rates and fringebenefits shared by all employees, the centralized16 For example, "blue collar" employees such as housekeeping aidesand laundry employees were included in Case 10-RC-12623, while other"blue collar" employees such as bell persons, waiters, and cooks were in-cluded in Case 10-RC-12727" Thus, "white collar" employees such as the food and beverage cash-iers were Included in Case 10-RC-12727 and the housekeeping payrollclerk was included in Case 10-RC-12623, but other "white collar" em-ployees such as front office cashiers and PBX operators were excludedfrom both unitsContrary to Member Zimmerman, we are reconsidering the under-lying representation proceeding in Case 10-CA-18929 not because of achange in the composition of the Board, but because the Regional Direc-tor erroneously applied existing precedentcontrol of the Employer's day-to-day operations;the centralized formulation 'of personnel policies,the daily work contacts of employees in differentdepartments, and the transfers of employees be-tween departments, an overall unit -of the Employ-er's employees, excluding _property operations em-ployees, confidential employees, guards, and, super-visors is appropriate in the instant case.Accordingly, because we have found that theunits the Regional -Director found, appropriate inCases 10-RC-12727 and 10-RC-12623- are not ap-propriate units for collective-bargaining purposes,we shall dismiss the petition in Case 10-RC-12727.In addition, we shall deny the Motion for Summa-ry Judgment in Case 10-CA-18929 and dismiss thecomplaint. We shall also revoke the certificationissued in Case 10-RC-12623, and dismiss the peti-tion in that case.ORDERThe petition in Case 10-RC-12727 is dismissed.The Motion for Summary Judgment in Case 10-CA-18929 is denied, and the complaint 'is dis-missed.The certification of representative issued in Case10-RC-12623 is revoked, and the petition is dis-missed.MEMBER ZIMMERMAN, dissenting.Contrary to my colleagues, I would grant theGeneral Counsel's Motion for Summary Judgmentin Case 10-CA-18929. Specifically, in accordancewith the reasons set forth in my specially concur-ring opinion in Bravos Oldsmobile, 254 NLRB 1056,1058 (1981), I believe that the Board should refrainfrom reconsidering the unit determination made bythe Regional Director, and affirmed by the Boardon review, in the underlying representation case,Case 10-RC-12623.In Bravos Oldsmobile, I argued that any benefitsto be derived from reconsidering and relitigatingrepresentation issues in a particular technical refus-al-to-bargain case such as this one were decidedlyoutweighed by the advantages of stability in lawand finality of litigation resulting from the Board'slongstanding policy against such relitigation. Veryrecently, in my dissent in Sub-Zero Freezer Co., 271NLRB 47 (1984), I reiterated these considerations,and noted that the sole reason that relitigation ofthe underlying representation issue was permittedby the majority was because there was a change inthe composition of the Board from the time therepresentation case was litigated to the time theRespondent tested the Board's certification. That isprecisely the same reason my Colleagues are per- 92DECISIONS OF NATIONAL LABOR RELATIONS BOARDmitting relitigation of the underlying unit determi-nation in the instant refusal-to-bargain case.Accordingly, for the reasons fully set forth inmy separate opinions in Bravos Oldsmobile and Sub-Zero Freezer, I would not relitigate the representa-tion issue underlying the refusal-to-bargain case,and I would grant the General Counsel's motion,finding that the Respondent has violated Section8(a)(5) of the Act as alleged.Also contrary to my colleagues, I would nothave granted review of the unit determinationmade by the Regional Director in the instant case,Case 10-RC-12727, and I would therefore affirmthat unit determination. The hotelwide unit whichmy colleagues find appropriate is squarely at oddswith the Regional Director's unit determination inCase 10-RC-12623, underlying the General Coun-sel's Motion for Summary Judgment. Because I be-lieve that the Board should refrain from now re-versing its earlier affirmation of the Regional Di-rector's unit determination in Case 10-CA-12623(and also for the substantive reasons on which thataffirmation was based), I disagree with my col-leagues' unit determination in Case 10-RC-12727.